                                                           FILISD 1H

                                                                                   5
                 IN THE UNITED STATES DISTRICT COURT DEC
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION           . „az

JOHN H. GRAY, JR.,
     Plaintiff
V.                                           CIVIL ACTION FILE NO.
                                             1:18-CV-3865-ODE-JSA
SHERIFF THEODORE JACKSON,
     Defendant
                                     Lvd-o

     This pro se civil case is before the Court on the Final Report
and Recommendation of United States Magistrate Judge Justin S. Anand
filed October 24, 2018 [Doc. 5] ("R&R").             No objections have been
filed.
     The R&R states that mail addressed to Plaintiff at his address
of   record   was    returned   to      the     Court   with   the     notations
"Undeliverable," "Released," and "Unable to Forward."            Thus, the R&R
recommends that Plaintiff's complaint be dismissed without prejudice
pursuant to Local Rule 41.2C for failure to keep the Court informed
of Plaintiff's current address.
     The Court having read and considered the R&R and noting the
absence of any objections thereto, it is ADOPTED as the opinion and
order of the Court.     This case is DISMISSED WITHOUT PREJUDICE.


     SO ORDERED, this           day of December, 2018.



                           ORINDA D. EVANS
                           UNITED STATES DISTRICT JUDGE
